t c no united_states tax_court u s auto sales inc petitioner v commissioner of internal revenue respondent docket no filed date r issued to p an 11-page document purporting to be a notice_of_deficiency dated date may notice for p’s taxable years ending tye date and wherein r purportedly determined deficiencies of dollar_figure and dollar_figure respectively the first four pages of the may notice identify p as the taxpayer while the last seven pages identify a separate corporation related to p as the taxpayer on date p timely petitioned this court with respect to the may notice r issued to p a second notice_of_deficiency dated date august notice for tye date and wherein r determined income_tax deficiencies of dollar_figure and dollar_figure respectively and penalties under sec_6662 on date p timely petitioned this court at docket no with respect to the august notice r has moved to dismiss this case for lack of jurisdiction r contends that the may notice failed to identify a particular taxpayer as responsible for the deficiencies determined therein p objects stating that the may notice made a deficiency determination and identified years and amounts at issue and thus is valid to confer jurisdiction on this court held under this court’s opinion in dees v commissioner 148_tc_1 the may notice is ambiguous on its face because it identifies two taxpayers as potentially liable for the deficiencies determined therein held further under dees p must prove that the may notice reflects a determination as to p p has failed to prove that the may notice reflects a determination as to p and copies of p’s returns introduced by r establish that the may notice does not reflect a determination as to p held further the may notice is invalid because it does not reflect a deficiency determination as to p joseph c mandarino anthony j rollins and john phillip tyler for petitioner anita goklaney carolyn l rountree and gwendolyn c walker for respondent opinion marvel judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction the issue presented by respondent’s motion is whether the notice_of_deficiency underlying this case is invalid because it does not reflect that respondent made a deficiency determination as to petitioner within the meaning of sec_6212 background petitioner is a corporation whose principal_place_of_business was in georgia when it petitioned the court petitioner and u s auto finance inc u s auto finance are related entities which share a mailing address and are represented by the same counsel petitioner and u s auto finance filed separate_income tax returns for taxable years ending tye date and on date respondent issued a set of documents purporting to be a notice_of_deficiency may notice the may notice encompasses a cover letter dated date addressed to petitioner and stating that respondent determined deficiencies in petitioner’s federal_income_tax accounts of dollar_figure and dollar_figure for tye date and respectively a form_4089 notice of deficiency--waiver also addressed to petitioner listing identical deficiencies for tye date and and no deficiency for tye date a form_5278 statement--income tax changes showing u s auto 1unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was filed and all rule references are to the tax_court rules_of_practice and procedure finance not petitioner as the taxpayer and stating the same deficiencies for tye date and and zero deficiency for tye date and a form 886-a explanation of adjustments showing u s auto finance as the taxpayer and purporting to explain the adjustments shown on the form_5278 the form 886-a within the may notice states that respondent disallowed part of u s auto finance’s claimed dollar_figure and dollar_figure deductions for rent expense for tye date and respectively on date respondent issued to petitioner a second purported notice_of_deficiency august notice the august notice determines the following deficiencie sec_3 and sec_6662 penalties 2on date respondent issued a notice_of_deficiency to u s auto finance with the exception of correctly identifying u s auto finance throughout this notice is identical to the may notice ie the notice contained the same forms and 886-a address and authorized representative information as the may notice on date u s auto finance filed a petition at docket no 3the adjustments generating the deficiency for tye date include the disallowance of a dollar_figure loss from the sale of certain notes by petitioner to u s auto finance and the disallowance of a dollar_figure interest_expense_deduction the adjustments generating the deficiency for tye date include the disallowance of an dollar_figure loss from the sale of certain notes by petitioner to u s auto finance and the disallowance of a dollar_figure interest_expense_deduction tye deficiency penalty sec_6662 dollar_figure big_number dollar_figure big_number on date eight days after respondent had mailed the august notice to petitioner petitioner timely filed a petition with respect to the may notice in that petition petitioner admitted that proposed deficiencies on their face are applicable to u s auto finance inc a separate and distinct corporation petitioner alleged that the may notice was erroneous arbitrary and capricious and that respondent should bear the burden_of_proof as to all items on date petitioner filed a petition from the august notice at docket no respondent moved to dismiss this case for lack of jurisdiction alleging that the may notice is invalid because respondent failed to make a determination as to petitioner as required by sec_6212 petitioner filed an opposition to respondent’s motion in which petitioner contended that the may notice is valid because it identifies petitioner in its opening pages and sets forth deficiencies for two tax years we subsequently held a hearing on the motion at which 4in the initial filings with respect to the motion to dismiss both parties relied on the opinion of the u s court_of_appeals for the ninth circuit in 814_f2d_1363 9th cir rev’g 81_tc_855 and did not contend that our opinion in scar was controlling respondent’s counsel provided copies of petitioner’s forms u s_corporation income_tax return for tye date and the returns respondent introduced as well as petitioner’s concessions in its petition and in its briefing establish that the determination in the may notice did not relate to petitioner on date this court issued its opinion in dees v commissioner 148_tc_1 clarifying the standard we apply when determining whether an ambiguous notice_of_deficiency is valid we subsequently ordered the parties to file memoranda of law discussing the impact of dees on the pending motion to dismiss for lack of jurisdiction and both parties filed supplemental memoranda in support of their positions 5petitioner’s income_tax returns show that petitioner claimed deductions for rents and reported total_tax for tye date of dollar_figure and dollar_figure respectively similarly petitioner claimed deductions for rents and reported total_tax for tye date of dollar_figure and dollar_figure respectively the preadjustment figures on the may notice’s form_5278 and form 886-a do not match the figures on the forms for petitioner’s tye date and specifically the rent expense deductions disallowed in the may notice’s form 886-a far exceed the total rent expense deductions claimed on petitioner’s tax returns for tye date and also in its petition and in later briefing petitioner conceded that it knew the may notice related to u s auto finance discussion this court is a court of limited jurisdiction and it exercises its jurisdiction only as explicitly authorized by statute see 85_tc_527 in a deficiency case this court’s jurisdiction requires a valid notice_of_deficiency and a timely petition see sec_6213 rule a c and this court has jurisdiction to determine its jurisdiction see lg kendrick llc v commissioner 146_tc_17 aff’d 684_fedappx_744 10th cir there is no dispute that petitioner filed a timely petition so the only issue before this court is whether the may notice is valid and confers jurisdiction i validity of an ambiguous notice_of_deficiency sec_6212 authorizes the issuance of a notice_of_deficiency to the taxpayer when the commissioner determines a deficiency as to that taxpayer no particular form is required and this court considers the set of documents making up the notice as a whole see dees v commissioner t c pincite citing 34_tc_1137 this court’s recent reviewed opinion in dees sets forth the framework we apply when determining the validity of an ambiguous notice_of_deficiency under the dees analytical framework we apply a two-part test first we determine whether on an objective basis a purported notice would inform a reasonable taxpayer that the commissioner had determined a deficiency as to that taxpayer dees step dees v commissioner t c pincite if the notice does so unequivocally our inquiry ends there the notice is valid id but if a notice is ambiguous the party seeking to invoke our jurisdiction must establish both that the commissioner made a determination as to the taxpayer and the taxpayer was not misled by the ambiguous notice dees step id failure to meet either test results in a conclusion that the notice is invalid id under dees step we may consider evidence from outside the four corners of the purported notice to establish whether the commissioner made a taxpayer- specific determination ordinarily we presume that the commissioner made a taxpayer-specific determination if t here is no indication in the notice that the commissioner failed to consider information that related to the taxpayer campbell presumption 90_tc_110 see also dees v commissioner t c pincite quoting campbell v commissioner t c pincite a party may then rebut the campbell presumption with extrinsic evidence including tax returns dees v commissioner t c pincite campbell v commissioner t c pincite accord 323_f3d_920 n 11th cir ii under dees step the may notice is ambiguous on its face we start our inquiry by asking whether the may notice on its face would unambiguously put a reasonable taxpayer on notice that the commissioner determined a deficiency in tax for a particular year and amount dees v commissioner t c pincite to do so the may notice must advise the person who is to pay the deficiency that the commissioner means to assess him id quoting 88_f2d_650 2d cir aff’g a memorandum opinion of the board_of_tax_appeals we conclude that the may notice is ambiguous though the may notice is consistent throughout as to the amounts of the deficiencies and the years at issue it is fatally inconsistent as to the identity of the taxpayer against whom the deficiencies are determined the cover letter and the form_4089 identify petitioner while the form_5278 statement of changes and the form 886-a explanation of changes identify u s auto finance a related but separate_entity as 6absent a stipulation to the contrary this case is appealable to the u s court_of_appeals for the eleventh circuit we abide by that circuit’s precedent if it is squarely in point 54_tc_742 aff’d 445_f2d_985 10th cir the taxpayer although the documents making up the may notice indicate that a determination has been made it is not possible to ascertain from the documents which entity would owe the determined deficiencies--petitioner or its related_entity u s auto finance in this context we cannot say that the may notice advise s the person who is to pay the deficiency that the commissioner means to assess the determined deficiency id emphasis added iii under dees step petitioner cannot and did not prove that the may notice reflects a determination as to petitioner because the may notice is ambiguous the party asserting that this court has jurisdiction--here petitioner--must prove the relevant jurisdictional facts see dees v commissioner t c pincite see also 65_tc_346 15_bta_645 because respondent’s motion to dismiss alleges that the may notice does not reflect a determination as to petitioner to prove jurisdiction petitioner must establish that the may notice does in fact reflect a determination as to petitioner see dees v commissioner t c pincite see also eg 80_tc_34 aff’d in part vacated in part 756_f2d_1430 9th cir petitioner cannot and did not prove that the may notice reflects determinations with respect to petitioner this court has jurisdiction to determine its jurisdiction see lg kendrick llc v commissioner t c pincite when a party disputes a jurisdictional fact a court must resolve that factual dispute e g 546_us_500 in doing so the court is not limited to the pleadings rather the court must weigh the parties’ evidence 776_f3d_805 n 11th cir the court may consider any evidence in the record and jurisdiction is never presumed id see eg consol cos v commissioner b t a pincite 7a motion to dismiss for lack of jurisdiction before this court under rule sec_40 and sec_53 is analogous to a motion to dismiss for lack of subject matter jurisdiction pursuant to fed r civ p b in the u s district courts see eg 820_f2d_209 6th cir under fed r civ p b attacks on subject matter jurisdiction can be either facial or factual see 323_f3d_920 n 11th cir the courts of appeals uniformly agree that in a case involving a jurisdictional fact dispute like the one here the trial_court has a duty to resolve that dispute on the basis of the entire record before it unless the disputed jurisdictional fact is inextricably intertwined with the merits of the claim which is not the case here see eg odyssey marine expl inc v unidentified shipwrecked vessel 657_f3d_1159 11th cir see also 879_f3d_347 d c cir 833_f3d_903 8th cir 782_f3d_260 6th cir 669_f3d_214 5th cir 555_f3d_337 4th cir 535_f3d_132 3d cir 516_f3d_29 1st cir 373_f3d_1035 9th cir 312_f3d_876 7th cir 201_f3d_110 2d cir continued in support of jurisdiction petitioner offers two factual arguments both inferential and one legal argument as its first factual argument petitioner contends that it is entitled to the campbell presumption because this case is factually analogous on the basis of that presumption petitioner argues that it has established that respondent determined a deficiency against it petitioner’s second factual argument is that respondent must have determined a deficiency against it because the august notice came so quickly on the heels of the may notice that the determination must have been made before that in the may notice finally petitioner argues that the may notice is valid even if it does not reflect a determination as to petitioner because under 787_f2d_1541 11th cir a valid notice does not have to identify the taxpayer correctly the notice instead need only determine a deficiency and identify the amount of the deficiency and the tax_year at issue it need not be error free and any errors can be handled by the commissioner’s pleading any corrections in his continued 46_f3d_1000 10th cir 11_f3d_1573 fed cir answer or in an amended answer as new matters--for which the commissioner would bear the burden_of_proof respondent counters these arguments with petitioner’s tax returns which he introduced in support of his motion to dismiss respondent contends that a review of those returns shows that any determination reflected in the may notice cannot relate to petitioner because the may notice does not reflect a determination as to petitioner respondent argues that the may notice is invalid and we must dismiss for lack of jurisdiction we agree with respondent petitioner admits that the may notice reflects determinations with respect to u s auto finance and it is clear that petitioner has not been prejudiced by the erroneous notice moreover the evidence in the record--particularly the tax returns--cannot be ignored see dees v commissioner t c pincite see also odyssey marine expl inc v unidentified shipwrecked vessel 657_f3d_1159 11th cir quoting 8even though petitioner knew before it filed its petitions in this court that the may notice proposed adjustments with respect to u s auto finance’s returns petitioner apparently did not ask respondent to rescind the may notice under sec_6212 instead petitioner filed a petition on date contesting the adjustments in the may notice and alleging that respondent must bear the burden_of_proof with respect to the adjustments 9not only did respondent issue a second corrected notice_of_deficiency to petitioner but petitioner actually petitioned the court with respect to that notice morrison f 3d pincite and 919_f2d_1525 11th cir that evidence is unambiguous and confirms that the may notice reflected a determination with respect to u s auto finance and not petitioner the may notice is thus invalid and we lack jurisdictiondollar_figure petitioner’s contentions to the contrary are unavailing as to its factual arguments we note that campbell does not compel a different result while we think campbell is distinguishable we need not linger on it even if we assume petitioner is entitled to the campbell presumption it is only a presumption m ost legal presumptions are dispelled immediately upon the production of 10because petitioner cannot prove that respondent determined a deficiency against it we need not address in detail whether petitioner was subjectively prejudiced by the may notice under dees step see dees v commissioner 148_tc_1 11in 90_tc_110 the notice identified the campbells on the first two pages and determined a deficiency against them the remaining seven pages then identified a different taxpayer and determined a different deficiency against that taxpayer the court held that the inclusion of this second discrete determination did not invalidate the notice as to the campbells there was absolutely no correlation between the two deficiency amounts and each was determined against a distinct taxpayer id pincite also the commissioner introduced the campbells’ income_tax returns which confirmed that the deficiency determined against them in the notice was in fact determined on the basis of their information id by contrast the may notice here asserts a consistent set of deficiencies but determines them against two distinct taxpayers there is no basis to determine which taxpayer must pay the deficiencies and therefore this case is distinguishable from campbell any evidence negativing the presumption 49_tc_499 and the campbell presumption is like most--it may be rebutted by other evidence see campbell v commissioner t c pincite petitioner’s tax returns rebut any jurisdictional inference campbell may have granted petitioner’s second factual argument is similarly unconvincing the temporal inference petitioner would have us draw has no support in our caselaw or the record the timing of the august notice simply does not bear on the validity of the may notice finally petitioner’s legal argument rests on a distorted reading of benzvi v commissioner f 2d pincite while the court_of_appeals said there that a notice must indicate that the irs has determined that a deficiency exists for a particular year and specify the amount of the deficiency it also required that the notice identify the taxpayer unambiguously the sentences surrounding the text petitioner quotes clarify that for a notice to be valid the irs first must have notified the taxpayer that it has examined the taxpayer’s return and made a deficiency determination although there is no prescribed form for a deficiency_notice the notice must at a minimum indicate that the irs has determined that a deficiency exists for a particular year and specify the amount of the deficiency as judge hand explained the notice is only to advise the person who is to pay the deficiency that the commissioner means to assess him anything that does this unequivocally is good enough id quoting olsen f 2d pincite benzvi thus accords with this court’s approach in dees v commissioner t c pincite quoting olsen f 2d pincite that a valid notice must identify the person who is to pay the deficiency identification is essential because a deficiency determination is necessarily taxpayer specific and requires calculation based on that taxpayer’s information benzvi v commissioner f 2d pincite dees v commissioner t c at dollar_figure under dees step petitioner must prove that the may notice reflected a petitioner-specific determination benzvi does not permit a lesser showing petitioner provides no evidence beyond the inferential theories noted above respondent in contrast has introduced documentary_evidence that the may notice did not reflect a determination as to petitioner indeed the evidence respondent has introduced would be sufficient even if respondent bore the burden of proof-- 12petitioner cites numerous other opinions of this court as well as those from the u s court_of_appeals for the eleventh circuit in support of its characterization of its burden under dees step but in each case petitioner cites the notices were not ambiguous about the identity of the taxpayer as is the case here petitioner’s reliance on cases when a notice had other flaws but clearly identified the taxpayer against whom the deficiency was determined is misplaced e g 865_f2d_1221 11th cir aff’g tcmemo_1987_453 dees v commissioner 148_tc_1 130_tc_248 90_tc_110 84_tc_248 1_tc_986 hendeles v commissioner tcmemo_2008_206 whittington v commissioner tcmemo_1999_279 which he does not because petitioner cannot prove that the may notice reflects a determination as to itself petitioner cannot prove that this court has jurisdiction thus we must dismissdollar_figure an order of dismissal for lack of jurisdiction will be entered reviewed by the court thornton paris morrison kerrigan buch lauber nega and copeland jj agree with this opinion of the court 13we have considered the parties’ other arguments and to the extent they are not discussed here we find them to be irrelevant or without merit marvel and lauber jj concurring the dissenting opinion of chief_judge foley and judge urda dissenting op suggests among other things that the opinion of the court ignores precedent endorses a jury-rigged analytical construct and puts the onus on taxpayers to divine the meaning of the irs’s slapdash gobbledygook see dissenting op p the opinion of the court does nothing of the sort we feel obligated to defend the opinion of the court in the face of a dissent that suggests the opinion of the court bends over backward to clean up the irs’s mess see id the dissent contends that the controlling precedent in this case is this court’s opinion in 81_tc_855 rev’d 814_f2d_1363 9th cir and not the court’s recent opinion in dees v commissioner 148_tc_1 which dealt with an ambiguous notice_of_deficiency the dissent suggests that the opinion of the court chooses not to address it see dissenting op p the dissent does not mention however that although the parties in their motion papers initially raised and argued scar they based their arguments solely on scar ii not scar i the parties did not even discuss scar i or acknowledge that scar i had any continuing vitality as a precedent in this court jurisdictional issues like the ones involved in this case and in scar i have generated lots of sound and fury over the years this court adopted scar i a court-reviewed opinion in with nine judges dissenting in whole or in part this court years later in adopted dees v commissioner 148_tc_1 another court-reviewed opinion by a vote of seven yes two concur one concur in the result and seven dissents in the years between scar i and dees this court has decided several cases in which it has relied on 90_tc_110 a division opinion not a court-reviewed opinion to support the use of evidence outside the four corners of the notice_of_deficiency such as tax returns to confirm that an allegedly ambiguous notice_of_deficiency reflected a determination with respect to the taxpayer’s return dees v commissioner t c pincite marvel j concurring citing hanashiro v commissioner tcmemo_1999_78 77_tcm_1539 holding that despite conflicting documents within a notice_of_deficiency the notice reflected determinations with respect to the taxpayer and was valid and stinnett v commissioner tcmemo_1993_429 66_tcm_750 holding that amounts disallowed in an allegedly invalid notice were identical to amounts claimed on the taxpayer’s tax returns and the notice was valid dees this court’s most recent statement regarding the validity of an ambiguous notice_of_deficiency attempted to smooth over the rough edges of a thorny area of our jurisprudence in doing so dees provided this court with an applicable and readily applied framework for reviewing the validity of an ambiguous notice_of_deficiency applying that framework the opinion of the court finds that the may notice is irreconcilably ambiguous with respect to the identity of the taxpayer against whom the deficiencies were determined and that extrinsic evidence specifically admissions of the parties and the relevant tax returns establishes that the may notice does not relate to petitioner and that the notice is invalid because it did not make a determination with respect to petitioner scar did not involve an ambiguous notice dees did with the analytical framework for evaluating the validity of an ambiguous notice_of_deficiency set forth in the court-reviewed dees opinion we need not tackle scar i because it is distinguishable on its facts the notice at issue in scar i did not involve an ambiguity regarding the identity of the taxpayer against whom the deficiency was determined the notice in scar i did not involve a determination at all at least according to the u s court_of_appeals for the ninth circuit in scar ii that alone distinguishes scar i from this case where the notice_of_deficiency contains a determination but it is ambiguous regarding the identity of the taxpayer against whom the determination was made insofar as scar i still has vitality it appears limited to the case where the notice reflects an apparently protective determination against a clearly identified taxpayer and not a case like this one where the notice_of_deficiency determines the same deficiencies against two separate taxpayers scar i is distinguishable and therein lies the reason for not addressing it the dissent disagrees contending that a purported notice_of_deficiency must advise a taxpayer that the irs has determined a deficiency for a specific year and in a particular amount it suggests that the notice in this case cleared these minimal jurisdictional hurdles because it unambiguously is addressed to petitioner and states that respondent determined deficiencies of particular amounts relating to petitioner’s and taxable years the dissent fails to acknowledge that other parts of the notice state that a different taxpayer is liable 1in scores of cases decided after the court_of_appeals for the ninth circuit reversed this court in scar ii in this court has consistently distinguished scar ii without affirmatively applying scar i this is true both in cases appealable in the ninth circuit and more importantly in cases appealable to courts of appeals that have not adopted scar ii see eg green gas del statutory tr v commissioner tcmemo_2015_168 cross v commissioner tcmemo_2012_344 wapnick v commissioner tcmemo_2002_45 mcgee v commissioner tcmemo_1997_221 mccarthy v commissioner tcmemo_1989_479 for the exact same deficiencies and that the ambiguity regarding the taxpayer who must pay the deficiencies cannot be resolved from the face of the notice itself there is nothing more fundamental to the jurisdiction of this court than the identification of the taxpayer against whom the commissioner has proposed a deficiency and the determination_of_a_deficiency with respect to that taxpayer see sec_6212 this court has acknowledged as much see dees v commissioner t c pincite citing 88_f2d_650 2d cir aff’g a memorandum opinion of the board_of_tax_appeals and the u s court_of_appeals for the eleventh circuit requires nothing less see 992_f2d_1136 11th cir aff’g tcmemo_1990_21 787_f2d_1541 11th cir relying on bokum and benzvi the dissent contends that a notice letter addressed to the taxpayer suffices to satisfy jurisdictional requirements--but this reliance is misplaced in benzvi v commissioner f 2d pincite the court_of_appeals stated that before a taxpayer may petition the tax_court for a redetermination of deficiency the irs first must have notified the taxpayer that it has examined the taxpayer’s return and made a deficiency determination emphasis added a notice_of_deficiency that names two different taxpayers is hardly the kind of notice that benzvi seems to require this is not a case where a taxpayer is being unfairly forced to litigate an allegedly invalid notice this is not a case where the commissioner is being favored over the taxpayer the irs made a processing error and petitioner admitted in its petition that the notice reflected adjustments to the returns of a different but related_taxpayer regardless of the decision reached with respect to the validity of the notice in this case petitioner will still have the opportunity to litigate adjustments that respondent made against it which were set forth and described in the august notice_of_deficiency 2the dissent also cites 992_f2d_1136 11th cir aff’g tcmemo_1990_21 see dissenting op p the passage quoted however relies upon two cases from the u s courts of appeals for the second and fourth circuits both of which explicitly state that a notice must identify the taxpayer in the first 889_f2d_29 2d cir aff’g tcmemo_1988_264 the court stated that the notice generally must indicate that a deficiency has been determined and identify the taxpayer the taxable_year involved and the amount of the deficiency in the other 787_f2d_939 4th cir aff’g 84_tc_1308 the court stated that a notice must inform the taxpayer of the exact amount of the deficiency when different parts of a notice_of_deficiency name different taxpayers as the taxpayers liable for the same deficiency the notice does not identify the taxpayer for jurisdictional purposes 3in its petition petitioner stated respondent erred in attributing to taxpayer proposed deficiencies in income taxes which on their face are applicable to u s auto finance the opinion of the court applies the dees analysis to identify the taxpayer as to whom the adjustments in the notice were made and in so doing confirms that petitioner was not that taxpayer petitioner admitted as much in its petition and the opinion of the court acknowledges that admission this court’s jurisdiction should not rely on superficial analysis based on scar i to resolve disputes about important jurisdictional facts such as the identity of the taxpayer as we have done repeatedly since we should confine and limit scar i to its unique facts it is not helpful here thornton buch and copeland jj agree with this concurring opinion buch j concurring the opinion of the court does not attempt the needless exercise of reconciling this case with our opinion in 81_tc_855 rev’d 814_f2d_1363 9th cir or the court_of_appeals for the ninth circuit’s opinion reversing us that reconciliation is needless because unlike petitioner in this case the scars did not receive an ambiguous notice_of_deficiency and as a result neither our precedent in their case nor the court of appeals’ opinion is applicable the scars filed a joint tax_return reporting a tax_liability of dollar_figure the commissioner mailed them a notice_of_deficiency determining a deficiency of dollar_figure for that year the notice_of_deficiency named the scars as the taxpayers was sent to their address and set forth the amount of the deficiency the commissioner had determined for them regarding the substance of that determination the notice_of_deficiency had errors among the errors the notice incorrectly identified the source of the scars’ deficiency as unreported income from a partnership in which they had not invested the commissioner also did not apply the applicable tax_rate but instead stated that since your original income_tax return is unavailable at this time the income_tax is being assessed at the maximum_tax rate of id pincite the scars argued that the notice_of_deficiency was invalid because the commissioner had not determined a deficiency against them they alleged and the commissioner ultimately conceded that they had not claimed expense or loss deductions from the partnership identified in the notice_of_deficiency the scars argued that because of its errors the notice_of_deficiency was invalid and the tax_court lacked jurisdiction we disagreed we stated the notice_of_deficiency needs only to advise the person who is to pay the deficiency that the commissioner means to assess him anything that does this unequivocally is good enough id pincite quoting 88_f2d_650 2d cir aff’g a memorandum opinion of the board_of_tax_appeals to be valid the notice_of_deficiency must only put the intended taxpayers on notice state the amount of the deficiency and specify the tax years involved determining whether the commissioner’s calculations are correct is what this court is for we redetermine the deficiency sec_6213 the court_of_appeals for the ninth circuit reversed concluding that the commissioner had not determined a deficiency for the scars the court reached that conclusion because the commissioner based his notice_of_deficiency on information unrelated to the scars and did not reference the scars’ actual tax_return holding that the commissioner must consider information that relates to a particular taxpayer before determining a deficiency exists for that taxpayer scar ii f 2d pincite scar i might be considered controlling in this case if it were applicable as we wrote in 54_tc_742 aff’d 445_f2d_985 10th cir it is our best judgment that better judicial administration requires us to follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone even when a tax_court opinion has been reversed by a court_of_appeals as occurred with scar i we rely on our own precedent in cases before us that might be appealable to a court whose views have not yet been expressed golsen v commissioner t c pincite because this case is not appealable to the court_of_appeals for the ninth circuit we would apply the precedent from our opinion scar i if it fit this case it is readily apparent that scar i and scar ii are inapposite the scars received a notice_of_deficiency that unambiguously determined a deficiency on it sec_1we have not explicitly overruled our opinion in scar i and the court_of_appeals for the ninth circuit has clarified its own holding in scar ii stating that it applies o nly where the notice_of_deficiency reveals on its face that the commissioner failed to make a determination 875_f2d_1396 9th cir we need not address the continuing vitality of scar i or scar ii in this case because this case presents a different issue face in contrast the notice_of_deficiency addressed to u s auto sales is ambiguous as to perhaps the most critical element of such a notice the identity of the taxpayer about whom the commissioner determined a deficiency in scar i we held that any notice that unequivocally notifies a taxpayer that the commissioner means to assess him is enough the equivocal nature of a notice_of_deficiency that simultaneously identifies two different taxpayers fails that simple test because the notice_of_deficiency failed to unequivocally notify u s auto sales that the commissioner means to assess tax against it we must decide whether the notice might nonetheless be valid our precedent in dees v commissioner 148_tc_1 sets forth the framework for making that decision i join the opinion of the court because it faithfully follows that precedent marvel paris lauber nega and copeland jj agree with this concurring opinion 2chief judge foley and judge urda dissenting suggest that we are raising the jurisdictional bar far from it we always have jurisdiction to determine our own jurisdiction if a timely petition is filed from a valid notice the case can proceed if a timely petition is filed from an invalid notice we can dismiss the case and the commissioner cannot assess on the basis of that notice perhaps most significant is what happens if a taxpayer fails to file a petition under the dissent’s approach the commissioner benefits from his slapdash gobbledygook see dissenting op p he can assess the tax and begin collection and if a collection proceeding were to arise the taxpayer could not challenge the underlying liability because the slapdash gobbledygook would have given rise to a prior opportunity to challenge the underlying liability see sec_6330 contrary to the dissent’s protestations the opinion of the court does not place an added burden on taxpayers in the far more typical case it protects taxpayers foley c j and urda j dissenting the opinion of the court today holds that this court lacks jurisdiction over a notice_of_deficiency that apprised a petitioner of deficiency determinations for specific taxable years the internal_revenue_code code however requires no more for us to exercise jurisdiction and the court’s conclusion contradicts our decision in 81_tc_855 rev’d 814_f2d_1363 9th cir i the notice satisfies the code’s jurisdictional requirements our jurisdiction to redetermine a deficiency is pinned to the mailing of a notice of the deficiency by the irs sec_6213 accordingly courts have uniformly viewed the notice as a jurisdictional prerequisite see eg 423_us_161 n a deficiency_notice is a jurisdictional prerequisite to a taxpayer’s suit in the tax_court for redetermination of his tax_liability 446_f3d_785 8th cir describing a notice as the jurisdictional ‘ticket to the tax court’ quoting 992_f2d_1136 11th cir aff’g t c memo 787_f2d_1541 11th cir the code does not prescribe a particular form that such a notice must take see sec_6212 the notice simply must advise a taxpayer that the irs has determined a deficiency for a specific year and in a particular amount 90_tc_110 the court_of_appeals for the eleventh circuit--the court to which an appeal of this case lies--agrees t he notice must at a minimum indicate that the irs has determined that a deficiency exists for a particular year and specify the amount of the deficiency benzvi v commissioner f 2d pincite see also bokum v commissioner f 2d pincite 865_f2d_1221 11th cir holding that a notice is valid if it demonstrates that the irs determined a deficiency for a particular year and specifies the amount aff’g tcmemo_1987_453 the notice here cleared these minimal jurisdictional hurdles it unambiguously is addressed to petitioner and states that respondent has determined deficiencies of particular amounts relating to petitioner’s and taxable years the notice thus satisfies the dictates of sec_6212 and we have jurisdiction ii scar i not dees is the controlling precedent in reaching a contrary result the opinion of the court leans hard on our recent decision in dees v commissioner 148_tc_1 but dees is not the controlling precedent--pride of place in that regard belongs to our decision in scar i the opinion of the court chooses not to address it in scar i we faced a similar problem as here the front page of a properly mailed and addressed notice asserted that the irs had determined that the scars owed a specific deficiency amount for a specific year but the explanatory attachments suggested this deficiency did not relate to the scars scar i t c pincite we held that we had jurisdiction because the notice set forth the amount of the deficiency and the taxable_year involved id pincite we further explained that the fact that there was no deficiency on the basis of the grounds set forth in the deficiency_notice was irrelevant id pincite although the court_of_appeals for the ninth circuit overruled our decision in scar i we have not done so it thus remains good law in this court and precedent that governs us except in the ninth circuit dees on which the opinion of the court relies does not trump scar i and does not resemble this case in dees the first page of the notice said that the irs had determined that there was a deficiency of dollar_figure but the attachments showed that the irs was disallowing a refundable_credit t c pincite we analogized the situation to cases where the notice contained internal inconsistencies about the 1under the doctrine established in 54_tc_742 aff’d 445_f2d_985 10th cir we will follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone we thus follow the ninth circuit’s decision in scar ii only in cases appealable to that circuit periods covered and applied the subjective test that we employ in such cases which focuses on whether the taxpayer was misled id pincite the case before us today however presents questions regarding neither amounts as in dees nor years as in the cases discussed in dees we agree with judge ashford’s conclusion in her dissent that reliance on dees in this case is at best unnecessary and at worst improper see ashford op p taxpayers need and deserve clarity not obfuscation if scar i is no longer good precedent we should explicitly overrule it not dance around it iii review of extrinsic evidence is neither warranted nor prudent the approach taken by the opinion of the court which contemplates an examination of extrinsic evidence in order to decide our jurisdiction contravenes not only our decision in scar i but also that of the ninth circuit in scar ii the ninth circuit framed the question before it in this manner whether a form letter that asserts that a deficiency has been determined which letter and its attachments make it patently obvious that no determination has in fact been made satisfies the statutory mandate scar ii f 2d pincite the ninth circuit agreed with the concerns we expressed in scar i about the impropriety of looking behind a deficiency_notice but emphasized that it could glean the necessary information from review of the notice itself id pincite we have interpreted the ninth circuit’s decision to stand for the proposition that w here the notice_of_deficiency does not reveal on its face that the commissioner failed to make a determination a presumption arises that there was a deficiency determination campbell v commissioner t c pincite see caldwell v commissioner tcmemo_1990_236 59_tcm_581 distinguishing scar ii as a case where it was clear from the face of the notice that irs had not examined the return accord 52_tc_787 in the pre-scar i context concluding that there was a determination even though the notice reflect ed no adjustments to petitioners’ taxable_income or to the self-employment_tax reported on the returns but nevertheless listed various summarily assessable items as a d eficiency of income_tax this is a sensible administrable rule consistent with the minimal jurisdictional barriers set up in the code and our longstanding practice not to look behind a notice_of_deficiency the opinion of the court flips this rule on its head unless the notice indubitably demonstrates that a deficiency determination has been made we are to rifle through extrinsic evidence to sniff out what really happened neither the code nor our precedent nor that of the ninth circuit supports this approach the opinion of the court is assessing the correctness of the determination that the irs informed petitioner it had made--that goes to the merits not jurisdiction iv the concurrences fail to adequately distinguish scar i the opinion of the court does not attempt to grapple with scar i or scar ii relegating the matter to the concurrences for their part the concurrences attempt to distinguish scar i on the ground that the notice here is purportedly ambiguous as to the identity of the taxpayer about whom the commissioner determined a deficiency the concurrences’ attempts to distinguish scar i are pure legerdemain belied by the substance of the two cases both today’s case and scar i feature notices informing specific taxpayers that the irs had determined deficiencies against them for particular years in both cases accompanying attachments showed that the determinations were based on information relating to taxpayers other than the ones against whom the deficiencies had been asserted and to whom the notices had been sent in scar i we explicitly rejected the argument that we lacked jurisdiction because the deficiency_notice herein reveals on its face that respondent’s calculations were not based upon and did not bear any relationship to petitioners’ return scar i t c pincite that analysis should apply equally here the purported ambiguity as to the identity of the taxpayer is of no more moment than the error in scar i moreover in attempting to dodge scar i the concurrences fail to fully take into account campbell in that case the irs sent a deficiency_notice in which the first two pages related to the campbells and the attachments related to a person named dan daigle campbell v commissioner t c pincite we did not treat the notice as ambiguous rather we concluded that the notice did not reveal on its face that the irs had failed to make a determination and exercised jurisdiction id pincite the same result should obtain here indeed the code requires it v we should not raise the code’s low jurisdictional bar the code authorizes the commissioner to send by mail notice of a deficiency to the taxpayer see sec_6212 and then gives the taxpayer to whom the notice_of_deficiency is mailed the authority to file a petition in this court see sec_6213 in other words once the irs sends a taxpayer a slip of paper informing the taxpayer that the irs has determined a deficiency against it for a particular year that taxpayer can come to this court to challenge the determination the notice--that oft-described ticket to the tax court--is not meant to be mysterious or to require deciphering by us or the taxpayer in order for us to punch the ticket the irs here sent the taxpayer a notice stating that a deficiency had been determined the irs may have erred in doing so the opinion of the court nevertheless bends over backwards to clean up the irs’s mess in so doing it has created an amorphous new standard that leaves taxpayers the irs and this court at sea both the savvy and far more numerous unsophisticated taxpayers will be subject_to this newly devised standard it is inequitable unreasonable and a bit disconcerting to force taxpayers to jump through judicially imposed analytical and evidentiary hoops to prove the irs’s intent not every mistake mandates invalidating a notice_of_deficiency 140_tc_210 citing 324_f3d_1110 9th cir the prudent course of action is to hold the notice valid freely allow amendments to respondent’s answer and permit the court to resolve the issues unfortunately the opinion of the court ignores precedent endorses a jury-rigged analytical construct and puts the onus on taxpayers to divine the meaning of the irs’s slapdash gobbledygook gale gustafson pugh and ashford jj agree with this dissent ashford j dissenting i agree that we have jurisdiction over this case and therefore join judges foley and urda in expressing disagreement with the opinion of the court i respectfully write separately to enunciate my concerns and disagreement with the analysis of the opinion of the court the opinion of the court relies on the two-part test that was first delineated in dees v commissioner 148_tc_1 it continues to be my view--as i explained in my concurring opinion in dees--that such a test with both objective and subjective elements is at best unnecessary and at worst improper as i stated in dees v commissioner t c pincite ashford j concurring our analysis of our own jurisdiction should begin with and rely primarily on the text of the statutes establishing it to wit in the deficiency context sec_6212 sec_6213 and sec_6214 and more specifically as relevant here just as in dees sec_6212 and sec_6214 a straightforward interpretation of these statutes demonstrates that our jurisdiction is premised merely on two questions did the commissioner make a substantive determination_of_a_deficiency in a taxpayer’s federal tax at the end of an examination and did the commissioner thereafter issue a procedural notice_of_deficiency to the taxpayer pursuant to that determination from which the taxpayer could file a petition in this court or do something else consequently i would hold just as judges foley and urda would that we have jurisdiction in the instant case because respondent made a determination in relation to petitioner’s federal income tax2 and issued a notice_of_deficiency dated date to petitioner informing it of that determination--the notice is unmistakably addressed to petitioner and states on its first page that respondent determined that you have a deficiency in your tax 1the fact that the issuance of a notice_of_deficiency serves merely as a procedural tool ie a specific step that the commissioner must take at a specific point in the assessment process and without doing so generally cannot move to the next step of assessing tax he believes to be due from the taxpayer is borne out by the changing text of sec_6212 rather than having it lead exclusively to tax_court review congress has over time structured sec_6212 to ensure that taxpayers are given various options for responding to a notice_of_deficiency a taxpayer can contact the commissioner for more information ie via the national_taxpayer_advocate file a petition for redetermination in our court thus the requirement that the notice include that date by which he or she must do so immediately pay some or all of the deficiency reflected in the notice if it clearly states an amount or do nothing after which the commissioner may assess the deficiency and send the taxpayer a bill for a specific amount 2i note that the authoring judge of the opinion of the court conducted an evidentiary hearing and at that hearing admitted into evidence exhibit 2-r exhibit 2-r is a form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment executed by the parties by petitioner on date and by respondent on date this form manifests that as of date a determination of deficiencies in petitioner’s federal_income_tax plus accuracy-related_penalties for and had been made this represents a partial agreement of issues raised by revenue_agent demetrius collette on form 4549-a dated a statutory_notice_of_deficiency will be issued for the following unagreed issues account s --and from that may notice petitioner timely filed a petition in this court as i noted in my concurring opinion in dees v commissioner t c pincite ashford j concurring we routinely elide the two aforementioned questions because we rarely need to consider whether the commissioner has not completed or even begun an examination before issuing a notice_of_deficiency that was the issue that distinctly arose in 814_f2d_1363 9th cir rev’g 81_tc_855 in that case the court_of_appeals held that we improperly asserted jurisdiction over a petition filed in response to a notice that actually reflected only a preliminary finding and was not the result of an actual examination that issue was also addressed in 932_f2d_1128 5th cir aff’g in part rev’g in part tcmemo_1990_68 and 875_f2d_1396 9th cir in which the courts of appeals agreed with us that the commissioner did in fact reach determinations over which we had jurisdiction the analytical framework of the opinion of the court which follows dees lacks any basis in the statutory text and the opinion is another example with dees being the first of how we confuse these substantive and procedural jurisdictional questions the opinion states under the dees analytical framework we apply a two-part test first we determine whether on an objective basis a purported notice would inform a reasonable taxpayer that the commissioner had determined a deficiency as to that taxpayer dees step dees v commissioner t c pincite if the notice does so unequivocally our inquiry ends there the notice is valid id but if a notice is ambiguous the party seeking to invoke our jurisdiction must establish both that the commissioner made a determination as to the taxpayer and the taxpayer was not misled by the ambiguous notice dees step id see op ct pp but we have jurisdiction over a deficiency determination as a substantive matter regardless of whether the notice_of_deficiency understandably reflects it or not as long as a notice_of_deficiency was in fact issued as a procedural matter to be sure the notion of a notice of deficiency’s lacking fundamental information ie missing the amount or year of the deficiency or as in this case providing confusing information ie providing the wrong deficiency amount or information relating to a different taxpayer is unsettling but as i note in my concurring opinion in dees v commissioner t c pincite ashford j concurring and also as judges foley and urda note at the end of their dissenting opinion in the instant case the appropriate remedy for a notice_of_deficiency with confusing or inadequate content is not to declare that we do not have jurisdiction as the opinion of the court would have us do but to allow the commissioner to freely amend his answer and shift the burden_of_proof to the commissioner on any matter not reflected or incorrectly stated in the notice this is our well- established practice in cases where jurisdiction is not at issue see eg 112_tc_183 discussing rule a for the burden_of_proof on a new_matter rather than getting bogged down in questions about whether a notice_of_deficiency is valid as the opinion of the court does using the dees analytical framework by asserting our jurisdiction over essentially any notice that the commissioner issues at the conclusion of an examination we provide due process to as many taxpayers as possible holding instead as the opinion of the court suggests that some notices of deficiency are so inadequate that we do not have jurisdiction over the determinations they represent increases rather than decreases confusion about our jurisdictional reach particularly for self-represented taxpayers and in this instance the commissioner’s sloppiness with respect to the may notice should not be rewarded
